Citation Nr: 0031479	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of a 
lumbar spine injury, with chronic lumbar strain and 
degenerative arthritis with coccydynia, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Degenerative arthritis of the right knee is manifested by 
pain, with X-ray evidence of arthritis and range of motion 
from 0 to 120 degrees.  

3.  Degenerative arthritis of the left knee is manifested by 
pain, swelling and effusion, with X-ray evidence of arthritis 
and range of motion from 0 to 100 degrees. 

4.  The service-connected low back disability is manifested 
by complaints of pain, with X-ray evidence of arthritis, and 
functional impairment comparable to no more than moderate 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261. 

3.  The criteria for a 20 percent rating for service-
connected low back disability are met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue, except as outlined 
below.  

Historically, the RO, in a January 1981 rating decision, 
granted service connection including for lumbar spine injury 
with residual back strain with coccydynia, evaluated as 20 
percent disabling effective from February 1980, and bilateral 
knee degenerative arthritis, evaluated as 10 percent 
disabling effective from March 1980.  In a September 1982 
rating decision, the evaluation for the low back disability 
was decreased to noncompensable, effective from August 1982.  
In a January 1986 rating decision, the RO assigned a separate 
10 percent evaluation, each, for degenerative arthritis of 
the right knee and degenerative arthritis of the left knee, 
and increased the rating for the service-connected low back 
disability to 10 percent, all effective from May 1985.  In a 
December 1987 rating decision, the evaluations for the low 
back disability, and the right and left knee disabilities, 
were each reduced to noncompensable, effective from March 
1988; the evaluations were each increased to 10 percent, 
effective from May 1995, by a May 1996 rating decision.  The 
10 percent evaluations have been continued to date.

The veteran's claims for increased ratings for his service-
connected disabilities at issue were received on December 16, 
1997.  As such, the rating period on appeal is from December 
16, 1996, one year prior to the date of receipt of the 
reopened increased rating claims.  See 38 C.F.R. 
§ 3.400(o)(2).

Private outpatient treatment reports from Mercy Hospital 
Occupational Medicine Services, dated from July to August 
1998, reflect complaints of and treatment for left knee pain.  
Prior treatment included a knee brace, hot pack and 
ultrasound.  Objective findings included mild effusion, 
tenderness at the patella and mid-joint line, and full range 
of motion with crepitus, redness, and swelling.  X-ray 
examination revealed osteoarthritis and narrowing of the 
medial joint compartment space.

On VA examination in January 1999, the veteran complained of 
pain in both knees, left somewhat more than the right.  She 
stated that she could not stand for a long time and that 
walking long distances was also difficult due to pain.  She 
also reported that, periodically, the left knee would swell 
up with pain, and that such had gotten worse over the last 
six months.  She also complained of low back pain mostly 
constant and aching in nature.  She complained of an 
inability to bend properly, and reported that sitting for a 
long time produced stiffness and pain in the back.  

Physical examination showed that there was normal heel-toe 
gait with some limping on the left side.  She could not 
squat, and complained of pain in both knees.  Lumbar spine 
examination showed that the pelvis was symmetrical without 
any tilting.  There was no scoliosis or kyphosis.  There was 
no spasm.  She complained of pain on the right side of her 
lower back.  Range of motion of the lower back revealed 
forward flexion to 60 degrees with pain, backward extension 
to 25 degrees, right and left lateral flexion to 20 degrees 
and rotation to 15 degrees, bilaterally.  Both lower limbs 
were negative for any neurological deficiency, and straight 
leg raising was to 60 degrees with complaint of pain in her 
back.  Lasegue test was negative.  Right and left knee 
examination revealed that they were normally aligned.  There 
was no deformity, but there was swelling and effusion more 
marked on the left side.  The left knee felt slightly warm to 
touch.  There was tenderness over the patella on both sides 
with some crepitation.  Ligaments were stable.  McMurray and 
drawer tests were negative, and Lachman test was also 
negative.  Range of motion on the right side was 0-120 
degrees with complaint of pain, and on the left side was 0-
100 degrees with complaint of pain.  Quadriceps power against 
resistance was moderate.  It was noted that X-rays of both 
knees revealed arthritic changes and that X-rays of the 
lumbosacral spine showed degenerative changes, more marked at 
the L5-S1 space.  The pertinent diagnoses were arthritis of 
both knees and degenerative disc disease of the lumbar spine 
with chronic strain.  

VA outpatient treatment records dated in 1999 and 2000 show 
that in February 1999 there was edema in the left knee and 
flexion to 60 degrees.  The knee was stable to varus and 
valgus stress, and patella ligaments were stable.  In April 
1999, she complained of low back pain.  In May 1999, the 
veteran reported that her knee pain was a 10 on a 1 to 10 
scale.  Evaluations in August 1999 revealed marked crepitus, 
bilaterally, and left knee warmth and swelling with 
suprapatellar fluid collection.  There was no ligament 
laxity, and she was able to perform full range of motion.  
The diagnosis was degenerative joint disease with effusion of 
the left knee.  In October 1999, the veteran complained of 
left knee pain for months but "worse than ever now."  
Physical examination revealed bilateral knee crepitation and 
mild effusion.  Darvocet was prescribed for pain.  Clinical 
evaluation in November 1999 revealed bilateral crepitation 
and swelling in both knees, greater on the left.  There was 
slight limitation of left knee flexion.  The veteran was 
issued a brace for the left knee.  In March 2000, there was 
increased pain in the right knee radiating to the ankle and 
hip.  There was also painful range of motion of both knees.  
In July 2000, the veteran complained of pain in both knees 
and back pain which increased with movements.  Physical 
examination revealed that left knee pain was greater than the 
right with movement.  There was mild range of motion and 
crepitus in the right knee.  

In July 2000, the veteran testified that she had constant 
pain and swelling in both knees, but more on the left.  She 
indicated that she took Calcium and Tylenol #3 for pain but 
that it did not help.  She stated that the left knee was hot 
and that there was grinding and clicking in both knees.  She 
reported instability in the knees and a downward shooting 
pain when walking down steps.  She indicated that she had 
been given knee braces but was unable to wear them because of 
an increase in weight due to some of her other medications.  
She said that she did not have as much endurance as she used 
to.  She had flare-ups of knee pain ever 3 to 4 months which 
lasted 2 or 3 days.  She could walk 10 minutes or a half a 
block before the pain started.  She stated that on a scale of 
1 to 10 pain in her left knee was 9-10 and 8-9 in the right 
knee.  The knees reportedly locked on occasion.  Regarding 
her low back, she reported having aching and stiffness and 
stated that the pain changes with the weather.  On a 1 to 10 
scale, her back pain was an 8.  She had flare-ups of back 
pain twice a month.  When these flare-ups occur she does not 
use her body at all and lays still until the pain goes away.  
She stated that she does not bend forward or turn side to 
side too much because of "pulling" in her back.  She 
reported having muscles spasms in the spine.  See July 2000 
hearing transcript.  


Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

I.  Right and Left Knee Disabilities 

The criteria of Diagnostic Codes 5003, 5010, 5257, 5260, and 
5261 are for consideration in evaluating the veteran's right 
and left knee disabilities.  Diagnostic Code 5257 relates to 
impairment of the knee manifested by recurrent subluxation 
and lateral instability.  However, as there is no evidence of 
recurrent subluxation or lateral instability in the veteran's 
case, the Board finds that this diagnostic code is not for 
application.  Furthermore, under Diagnostic Codes 5003 and 
5010, traumatic degenerative arthritis, established by X-ray, 
is to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
The codes for limitation of motion of the knee or leg are 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 20 percent evaluation is warranted for flexion of the leg 
limited to 30 degrees, and under Diagnostic Code 5261, a 20 
percent evaluation is warranted for extension of the leg 
limited to 15 degrees.  In view of the fact that the January 
1999 VA examination indicated that ranges of motion of the 
right and left knees were 0 to 120 degrees and 0 to 100 
degrees, respectively, and a February 1999 VA outpatient 
treatment record noted that flexion in the left knee was 
limited to 60 degrees, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for limitation of motion, under either Diagnostic 
Code 5260 or 5261.

In addition, in view of the fact that flexion of the knees 
elicits some symptoms, while extension of the knees appears 
to elicit none, the Board finds that degenerative arthritis 
of the right and left knee is more appropriately evaluated 
under Diagnostic Codes 5003-5010-5260.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, and 4.45, as well as the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board notes, however, that in light of the absence of 
objective compensable limitation of motion, the current 
assigned ratings already reflect consideration of painful 
pathology.  Moreover, it is well to note that neither knee 
demonstrates evidence of disuse atrophy or incoordination on 
use.  As such, the Board finds no basis to award an increased 
evaluation under these regulations.

The Board also notes that degenerative arthritis of the knee 
is a condition which allows for a possible separate rating 
when there is evidence of arthritis in addition to 
instability under Diagnostic Code 5257.  In this case, 
however, as there is no evidence of instability in either 
knee a separate rating is not warranted.  See General 
Counsel's opinion in VAOPGCPREC 23-97 (July 1, 1997).

As the preponderance of the evidence is against the 
appellant's claims, the doctrine of resolution of doubt in 
the veteran's favor, is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Low Back Disability

The veteran's service-connected low back disorder is 
currently rated under Diagnostic Codes 5010-5292.  Diagnostic 
Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis (Diagnostic Code 5003) on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292, under which a 10 percent rating 
contemplates slight limitation of motion, a 20 percent rating 
contemplates moderate limitation of motion, and a 40 percent 
rating contemplates severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Also potentially relevant are 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 and 5295, which pertain to intervertebral disc 
syndrome and lumbosacral strain, respectively.  Under 
Diagnostic Code 5293, a 10 percent evaluation is warranted 
for mild intervertebral disc syndrome, and a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5295, a 10 
percent evaluation requires lumbosacral strain with 
characteristic pain on motion; and a 20 percent evaluation 
requires lumbosacral strain accompanied by muscle spasm on 
extreme forward bending, with unilateral loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The Board finds that the preponderance of the evidence is 
against an increased evaluation for the veteran's low back 
disability under the rating criteria for intervertebral disc 
syndrome or lumbosacral strain.  In this regard, the Board 
notes that the medical evidence, in particular the January 
1999 VA examination, was negative for back spasm or 
neurological deficiency in the lower body.  Accordingly, a 
higher evaluation is not warranted under Diagnostic Codes 
5293 or 5295.

On the other hand, the Board finds that the medical evidence 
of low back pain along with X-ray evidence of arthritis and 
objective demonstration of limitation of motion does support 
additional compensation for the veteran's low back 
disability.  The veteran has consistently complained of low 
back pain, including on use, during the VA examination, 
outpatient appointments and during a hearing before the 
Board.  The veteran's complaints of pain are supported by 
objective evidence.  The January 1999 VA examination noted 
that the veteran experienced pain on range of motion testing.  
There was objective demonstration of slight limitation of 
motion, including on forward bending.  Considering this 
evidence, the Board finds that the veteran's service-
connected low back disability more nearly approximates 
moderate limitation of motion of the lumbar spine, as 
contemplated for a 20 percent evaluation under Diagnostic 
Code 5292, when his pain on use is additionally considered.  
As such, the Board finds that an increased 20 percent 
evaluation is warranted for the service-connected lumbar 
spine disability.  DeLuca, 8 Vet App at 202; 38 C.F.R. §§ 
4.40, 4.45.



ORDER

Entitlement to an increased rating for degenerative arthritis 
of the right knee is denied.

Entitlement to an increased rating for degenerative arthritis 
of the left knee is denied.

A 20 percent rating for service-connected low back disability 
is granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



		
	U.R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


